 Case 1:19-cr-00677-NLH Document 43 Filed 06/29/20 Page 1 of 5 PageID: 100



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


______________________________
                              :
UNITED STATES OF AMERICA      :
                              :
     v.                       :         Crim. No. 19-677 (NLH)
                              :
RAJERI CURRY,                 :         OPINION and ORDER
               Defendant      :
______________________________:


HILLMAN, District Judge

     This matter comes before this Court by way of a Motion for

Pretrial Release [ECF No. 36] filed by Defendant Rajeri Curry

(hereinafter, “Defendant”.)      For the reasons set forth herein,

the Court will deny the motion.

     Defendant is currently awaiting trial on multiple drug-

related charges: conspiracy to distribute heroin and fentanyl,

possession with intent to distribute heroin, and distribution

and possession with intent to distribute heroin and fentanyl

resulting in death. See ECF No. 14.       At both her March 2019

initial appearance before Magistrate Judge James B. Clark III

and her October 2019 arraignment before this Court, Defendant

consented to pre-trial incarceration, as she was already being

held by the State of New Jersey on unrelated charges. See ECF

Nos. 5, 17.   Defendant filed the instant motion in April 2020

after being transferred to federal custody. See ECF No. 36.
 Case 1:19-cr-00677-NLH Document 43 Filed 06/29/20 Page 2 of 5 PageID: 101




     Pre-trial detention and release therefrom are governed by

the Bail Reform Act of 1984, 18 U.S.C. §§ 3141-3156.           Pre-trial

detention may occur only if a court finds that “no condition or

combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e).        The Government bears the

burden of proof, which differs depending on the rationale for

detention – i.e., whether the individual is a flight risk or a

danger to the community. See United States v. Himler, 797 F.2d

156, 160-61 (3d Cir. 1986).      The Government’s burden in

demonstrating risk of flight is the preponderance of the

evidence standard, while a danger to the community determination

must be supported by clear and convincing evidence. Id.           The

statute specifies that probable cause to believe that an

individual committed “an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the

Controlled Substances Act” creates a rebuttable presumption that

“no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety

of the community.” 18 U.S.C. § 3142(e)(3).

     In this case, Defendant has been indicted by a federal

grand jury on three counts, including one – drug distribution

resulting in death - for which, if convicted, she is subject to

                                     2
 Case 1:19-cr-00677-NLH Document 43 Filed 06/29/20 Page 3 of 5 PageID: 102



a mandatory minimum term of twenty years’ imprisonment and a

maximum term of life imprisonment. See 21 U.S.C. § 841(b)(1)(C).

These charges create the rebuttable presumption.

     In determining whether pre-trial release is appropriate,

the Court must consider “the nature and circumstances of the

offense[s] charged,” “the weight of the evidence”, and the

defendant’s “history and characteristics.” See 18 U.S.C. §

3142(g).

     In terms of the nature and circumstances of the offenses

charged, as discussed above, Defendant is charged with multiple

drug trafficking offenses, including distribution resulting in

death.   These are serious charges and, if convicted, Defendant

faces a lengthy term of incarceration.        Moreover, Defendant

allegedly committed these offenses while awaiting trial on

multiple state drug-related offenses.

     In terms of the weight of the evidence, the Government

represents that the evidence it is prepared to marshal against

Defendant include: drugs recovered from Defendant’s residence

and personal effects; matching drugs recovered from Victim’s

vehicle; Defendant’s phone records concerning drug transactions;

surveillance video capturing apparent drug transaction between

Defendant and Victim; autopsy report identifying Victim’s cause

of death; and identification of Defendant as Victim’s drug

supplier by Victim’s family member.       The weight of the

                                     3
 Case 1:19-cr-00677-NLH Document 43 Filed 06/29/20 Page 4 of 5 PageID: 103



Government’s evidence against Defendant appears overwhelming and

more than sufficient to meet the high standard of proof beyond

a reasonable doubt.

     In terms of history and characteristics, Defendant is

likely to be a career offender under the United States

Sentencing Guidelines, with multiple drug-related convictions as

an adult (beginning in 2008) and a substantial juvenile

delinquency record.    Defendant’s record also includes multiple

instances of committing drug-related offenses while on probation

or released on bail.     Indeed, as mentioned supra, Defendant

allegedly committed the offenses charged in the current

Indictment while awaiting trial on state charges.

     Given the Defendant’s long history of involvement in the

drug trade, even when under conditions of court supervision,

this Court has good reason to believe that she has both access

to narcotics and a continued ability and willingness to traffic

them.   If a jury believes the Government’s proffered evidence,

Defendant’s involvement in this trade has already resulted in at

least one death.    The Court finds that Defendant has failed to

rebut the presumption that arises from the charged offenses that

“no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety

of any other person and the community.”        In the alternative, the

Government has proffered clear and convincing evidence that

                                     4
 Case 1:19-cr-00677-NLH Document 43 Filed 06/29/20 Page 5 of 5 PageID: 104



there are no condition or combination of conditions that will

reasonably assure the safety of the community.         Additionally,

given that Defendant faces a mandatory minimum of twenty years

in prison, the overwhelming weight of the evidence and

Defendant’s poor adjustment to Court supervision in the past,

the Court finds that she presents a risk of flight.

     THEREFORE

     IT IS on this 29th day of June, 2020,

     ORDERED that Defendant’s Motion for Pretrial Release [ECF

No. 36] be, and hereby is, DENIED.



                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     5
